Exhibit 10.6




LKQ CORPORATION
Cash Incentive Plan
SECTION 1
BACKGROUND, PURPOSE, AND DURATION
1.1Effective Date. The Plan was adopted by the Committee on February 25, 2019
(the “Effective Date”).


1.2Purpose of the Plan. The Plan is intended to increase stockholder value and
the success of the Company by attracting, retaining, and motivating key service
providers to achieve the Company’s objectives. The Plan’s goals are to be
achieved by providing such service providers with incentive awards based on the
achievement of goals relating to the performance of the Company.


1.3Duration of the Plan. The Plan shall commence on the Effective Date and,
subject to Section 7.1 (regarding the Board’s right to amend or terminate the
Plan), shall remain in effect thereafter.


SECTION 2
DEFINITIONS


Capitalized terms used in the Plan but not defined below have the same meanings
as in the EIP.
2.1“Actual Award” means, as to any Award, the actual amount (if any) payable to
a Participant for the Award. Each Actual Award is determined by the Payout
Formula for the Award, subject to the Committee’s authority under Section 3.5 to
eliminate, reduce, or increase the amount otherwise determined by the Payout
Formula.


2.2“Affiliate” means any corporation or other entity controlled by the Company.


2.3“Award” means an award granted under the Plan.


2.4 “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board (pursuant to Section 5.1) to administer the
Plan.


2.5“EIP” means the Company’s 1998 Equity Incentive Plan, as amended from time to
time.


2.6“Individual Objectives” means quantifiable objectives determined by the
Committee that measure the individual’s performance of his or her overall duties
to the Company, which may include, without limitation, any enumerated
Performance Goal, measures related to long-term strategic plans, and measures
related to succession plans.


2.7“Notice” means a written communication informing a Participant of an Award
granted to the Participant under the Plan.


2.8“Participant” means a Person who has an outstanding Award.


2.9“Payout Formula” means, as to any Award, the formula or payout matrix
established by the Committee pursuant to Section 3.4 in order to determine the
Actual Award (if any) to be paid. The formula or matrix may differ from Award to
Award.







--------------------------------------------------------------------------------




2.10“Performance Period” means, as to any Award, the period of time over which
the Performance Goals are intended to be measured, as determined by the
Committee.


2.11“Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee to be applicable to an Award. As determined by the Committee, the
Performance Goals for any Award may provide for a targeted level or levels of
achievement using one or more of the following measures: (i) revenue, (ii) gross
margin, (iii) operating margin, (iv) operating income, (v) pre-tax profit, (vi)
pre-tax margin, (vii) earnings before interest, taxes, depreciation, and
amortization, (viii) net income, (ix) cash flow, (x) operating expenses, (xi)
the market price of the Shares, (xii) earnings per share, (xiii) earnings yield,
(xiv) total stockholder return, (xv) return on capital, (xvi) return on assets,
(xvii) product quality, (xviii) economic value added, (xix) number of customers,
(xx) market share, (xxi) return on investments, (xxii) profit after taxes,
(xxiii) customer satisfaction, (xxiv) business divestitures and acquisitions,
(xxv) supplier awards from significant customers, (xxvi) new product
development, (xxvii) working capital, (xxviii) Individual Objectives, and (xxix)
return on net assets. The Performance Goals may differ from Award to Award. Any
criteria used may be measured, as applicable, (A) in absolute terms, (B) in
relative terms (including, but not limited to, against another company or
companies), (C) on a per-share basis, (D) against the performance of the Company
as a whole or a segment of the Company, and/or (E) on a pre-tax or after-tax
basis. The Committee may include or exclude unusual, atypical, and/or
non-recurring items in or from the definition of the Performance Goals.


2.12“Plan” means the LKQ Corporation Cash Incentive Plan, as set forth in this
instrument and as hereafter amended from time to time.


2.13“Retirement” means the Participant voluntarily incurs a Separation from
Service (A) after attaining at least 60 years of age and completing at least
five years of Service with the Company or an Affiliate or (B) under
circumstances that the Committee determines qualify as a Retirement from the
Company or an Affiliate.


2.14“Target Award” means, as to any Award, the target amount payable for that
Award, expressed as a percentage of the Participant’s Base Salary or a specific
dollar amount, as determined by the Committee in accordance with Section 3.3.


SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS


3.1Selection of Participants. The Committee shall determine the terms of any
Awards under the Plan. A Participant who receives an Award in no way is
guaranteed or assured of being selected for any other Award.


3.2Determination of Performance Goals. The Committee shall establish the
Performance Goals for each Award. Such Performance Goals shall be set forth in
the Notice.


3.3Determination of Target Awards. The Committee shall establish a Target Award
for each Participant to whom it chooses to grant an Award. Each Participant’s
Target Award shall be determined by the Committee, and each Target Award shall
be set forth in the Notice.


3.4Determination of Payout Formula or Formulae. Each Payout Formula (a) shall be
set forth in the Notice; (b) shall be based on a comparison of actual
performance to the Performance Goals; (c) shall provide for the payment of a
Participant’s Target Award if the Performance Goals for the Performance Period
are achieved; and (d) may provide for an Actual Award greater than or less than
the Participant’s Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Goals.


3.5Determination of Actual Awards. After the end of each Performance Period, the
Committee shall determine the extent to which the Performance Goals applicable
to each Participant for the Performance Period were achieved or exceeded. The
Actual Award for each Participant shall be determined by applying the Payout





--------------------------------------------------------------------------------




Formula to the level of actual performance that has been determined by the
Committee. Notwithstanding any contrary provision of the Plan and the Payout
Formula, the Committee may eliminate, reduce, or increase the Actual Award
payable to any Participant.


3.6Service Requirement. Except as otherwise set forth in the Plan and in any
severance policy adopted from time to time by the Company, a Participant who
incurs a Separation from Service during the Performance Period relating to any
Award granted to the Participant under the Plan shall not be entitled to the
payment of an Award for such Performance Period.


3.7Separation from Service due to Death or Disability. Except as otherwise set
forth in a Notice, a Participant who incurs a Separation from Service as a
result of death or Disability during the Performance Period relating to any
Award granted to the Participant under the Plan shall receive the Participant’s
Target Award for such Award, without regard to whether the Performance Goals are
ultimately achieved.


3.8Separation from Service due to Retirement. Except as otherwise set forth in a
Notice, a Participant who incurs a Separation from Service as a result of
Retirement during the Performance Period relating to any Award granted to the
Participant under the Plan shall remain eligible to earn such Award, subject to
the condition that the Participant remains in material compliance with the terms
of any confidentiality, non-compete, or non-solicitation agreement between the
Company and the Participant, and subject to all the terms of this Plan and the
Notice (including applicable Performance Goals), except that the Service
requirement shall not apply and the Award shall be prorated as follows: (i) if
the one-year anniversary of the commencement of the Performance Period relating
to the Award has occurred as of the date of Retirement, then the Participant
shall be eligible to earn 100% of the Award; and (ii) if the one-year
anniversary of the commencement of the Performance Period relating to the Award
has not occurred as of the date of Retirement, then the Participant shall be
eligible to earn a percentage of the Award equal to a fraction, the numerator of
which is the number of days between the commencement of the Performance Period
and the date of Retirement and the denominator of which is 365. Notwithstanding
the foregoing, neither the Participant nor a beneficiary designated pursuant to
Section 6.5 hereof shall be entitled to receive any payment pursuant to this
Section 3.8 (A) unless (and only to the extent that) it is determined after the
end of the applicable Performance Period that the Performance Goals are achieved
or (B) with respect to an Award that has a scheduled Performance Period of one
year or shorter (e.g., an annual bonus award).


3.9Change of Control. Except as otherwise set forth in a Notice, in the event of
a Change of Control, Participants shall remain eligible to earn and receive any
payments relating to Awards under this Plan in accordance with the terms of the
Awards and the Plan, subject to continued Service through the end of the
Performance Period, except that the Awards payable to Participants shall be
calculated based on the better of actual achievement of the Performance Goals as
of the date of the Change of Control or “target” achievement of such Performance
Goals, which Performance Goals shall be adjusted pro rata based on the number of
days in the Performance Period that have elapsed as of the Change of Control.
Moreover, if (i) the Acquiror does not assume a Participant’s Award under this
Plan or (ii) within two years following the Change of Control, a Participant
incurs a Separation from Service either (A) by the Company or an Affiliate
without Cause or (B) by the Participant for Good Reason, the Award shall be
deemed to have been earned as of the Change of Control or as of the Separation
from Service (as applicable), based on the better of actual achievement of the
Performance Goals as of the date of the Change of Control or “target”
achievement of such Performance Goals, which Performance Goals shall be adjusted
pro rata based on the number of days in the Performance Period that have elapsed
as of the Change of Control. Notwithstanding the foregoing, for any Awards that
constitute a nonqualified deferred compensation plan within the meaning of
Section 409A of the Code and provide for an accelerated payment in connection
with a Change of Control, Change of Control shall have the same meaning as a
“change in control” within the meaning of Section 409A of the Code.







--------------------------------------------------------------------------------




SECTION 4
PAYMENT OF AWARDS


4.1Right to Receive Payment. Each Actual Award that may become payable under the
Plan shall be paid solely from the general assets of the Company or the
Affiliate that employs the Participant (as the case may be), as determined by
the Committee. Nothing in this Plan shall be construed to create a trust or
segregation of assets by the Company, or to establish or evidence any
Participant’s claim of any right to payment of an Actual Award other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled.


4.2Timing of Payment. Subject to Section 3.5, payment of each Actual Award shall
be made as soon as administratively practicable following completion of the
audit of the Company’s year-end financial statements, but in no event later than
the last day of the calendar year following the calendar year in which the
applicable Performance Period has ended.


4.3Form of Payment. Each Actual Award normally shall be paid in cash (or its
equivalent) in a single lump sum. However, the Committee may declare any Actual
Award, in whole or in part, payable in Shares, Shares of Restricted Stock, RSUs,
and/or Options granted under the EIP. The number of Shares, Shares of Restricted
Stock, and/or RSUs granted shall be determined by the Committee and generally
shall be determined by dividing the cash amount foregone by either (i) an
average of the Fair Market Value of a Share over a period of time prior to the
date of grant of the equity award, or (ii) the Fair Market Value of a Share on
the date that the cash payment otherwise would have been made, rounded up to the
nearest whole number. The number of Options granted shall generally be
determined by dividing the cash amount foregone by an option pricing model
determined by the Committee (e.g., Black-Scholes), rounded up to the nearest
whole number. Any equity awards so awarded may be subject to such additional
vesting over a period of not more than five years, and/or be subject to
additional vesting conditions, including specifically additional Performance
Goals, as determined by the Committee.


SECTION 5
ADMINISTRATION


5.1Committee Is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board.


5.2Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Persons shall be granted Awards, (b) prescribe the terms and conditions of
Awards, (c) interpret the Plan and the Awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
service providers who are foreign nationals or employed outside of the United
States, (e) adopt rules for the administration, interpretation, and application
of the Plan as are consistent therewith, and (f) interpret, amend, or revoke any
such rules.


5.3Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be in that body’s sole discretion, shall be final, conclusive, and
binding on all Persons, and shall be given the maximum deference permitted by
law.


5.4Delegation by the Committee. The Committee, on such terms and conditions as
it may provide, may delegate all or part of its authority and powers under the
Plan to one or more directors and/or officers of the Company.


5.5Facility of Payment. If a Participant or his or her beneficiary is entitled
to payments under the Plan and in the Company’s opinion such Person becomes in
any way incapacitated so as to be unable to manage





--------------------------------------------------------------------------------




his or her financial affairs, the Company may make payments to the Participant’s
or such beneficiary’s legal representative, or to a relative or friend of the
Participant or beneficiary for such Person’s benefit, or the Company may make
payments for the benefit of the Participant or beneficiary in any manner that it
considers advisable. Any payment made in accordance with the preceding sentence
shall be a full and complete discharge of any liability for such payment
hereunder.


SECTION 6
GENERAL PROVISIONS


6.1Tax Withholding. The Company or an Affiliate, as applicable, may withhold all
applicable taxes from any Actual Award, including any federal, state, and local
taxes.


6.2No Effect on Employment. Nothing in the Plan shall interfere with or limit in
any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant’s Service at any time, with or without Cause.


6.3Participation. No Person shall have the right to be selected to receive an
Award under this Plan, or, having been so selected, to be selected to receive a
future Award. Participation in this Plan shall not give any Person the right to
participate in any other plan of the Company or any Affiliate.


6.4Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.


6.5Beneficiary Designations. If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any payable but unpaid
Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any payable benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.


6.6Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or as provided in this
section. All rights with respect to an Award granted to a Participant shall be
available during his or her lifetime only to the Participant.


6.7Deferrals. The Committee may permit a Participant to defer receipt of the
payment of cash that would otherwise be delivered to a Participant under the
Plan. Any such deferral elections shall be subject to such rules and procedures
as shall be determined by the Committee.


SECTION 7
AMENDMENT, TERMINATION, AND DURATION
7.1Amendment, Suspension, or Termination. The Board may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. The
amendment, suspension, or termination of the Plan shall not, without the consent
of the Participant, alter or impair any rights or obligations under any Award
theretofore granted to such Participant. No Award may be granted during any
period of suspension or after termination of the Plan.







--------------------------------------------------------------------------------




SECTION 8
LEGAL CONSTRUCTION


8.1Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


8.2Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


8.3Requirements of Law. The granting of Awards under the Plan shall be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.


8.4Governing Law. The Plan and all Awards shall be construed in accordance with
and governed by the laws of the State of Delaware, but without regard to its
conflict of law provisions.


8.5Section 409A of the Code. It is intended that the Plan shall be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
pursuant to the requirement that all payments hereunder shall be paid within the
applicable short-term deferral period as set forth in Section 1.409A-1(b)(4) of
the final regulations issued under Section 409A. The Committee shall administer
and interpret the Plan in a manner consistent with this short-term deferral
exception and any other regulations or other Internal Revenue Service guidance
issued with respect to Section 409A. In addition, any payments under the Plan of
an amount that is deferred compensation under Section 409A in connection with a
Participant’s Separation from Service shall not be made earlier than six months
after the date of Separation from Service to the extent required by Section 409A
of the Code.


8.6Bonus Plan. The Plan is intended to be a “bonus program” as defined under
U.S. Department of Labor regulation section 2510.3-2(c) and shall be construed
and administered by the Company in accordance with such intention.


8.7Captions. Captions are provided herein for convenience only and shall not
serve as a basis for interpretation or construction of the Plan.







